     Case 1:19-cv-02527-SDA Document 63-1 Filed 08/28/20 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

DAMANI BEDIAKO and
KIA MILLER, on behalf of themselves
and those similarly situated,
                                                             Case No. 1:19-cv-2527-JMF
       Plaintiffs,
v.

P & G AUDITORS AND CONSULTANTS,
LLC, a Foreign Limited Liability Company,
GRC SOLUTIONS, LLC, a Foreign
Limited Liability Company, and
PGX, LLC, a Foreign Limited Liability
Company,

       Defendants.
                                              /

          DECLARATION OF ANDREW R. FRISCH IN SUPPORT OF
         JOINT MOTION FOR APPROVAL OF SETTLEMENT [D.E. 60]

I, Andrew R. Frisch, declare under 28 U.S.C. § 1746 as follows:

       1.      My name is ANDREW R. FRISCH. I am over the age of eighteen (18)

and competent to testify as to the matters stated herein.

       2.      I am the managing partner of Morgan & Morgan, P.A.’s (“M&M”) office

in Plantation, Florida. Along with my partner, C. Ryan Morgan, I am in charge of the

firm’s nationwide class/collective action employment practice.

       3.      M&M is a national firm, with over 500 attorneys, that represents plaintiffs

in a wide variety of employment matters including individual and collective/class action

litigation involving wage and hour claims.

       4.      As an attorney for M&M, I am responsible for prosecuting, as lead




                                              1
      Case 1:19-cv-02527-SDA Document 63-1 Filed 08/28/20 Page 2 of 11




counsel, federal and state labor and employment claims, including claims arising under

Title VII, the Americans with Disabilities Act (ADA), the Age Discrimination in

Employment Act (ADEA), the Florida Civil Rights Act, the Fair Labor Standards Act

(“FLSA”), and various parallel state and local municipal wage and hour laws, among

others.

          5.        M&M is the largest Plaintiff-side law firm in the United States.

          6.        I was/am lead counsel in the matter of Damani Bediako and Kia Miller, et

al.            v.      P&G         Auditors          and      Consultants,       LLC,     et

al.; Case No. 1:19-cv-02527. I was the attorney responsible for the litigation on behalf of

the Plaintiffs and opt-in Plaintiffs.

          7.        We undertook this representation on a purely contingent basis. A copy of

our retainer is attached hereto as EXHIBIT A. Moreover, because our firm has finite

resources, our acceptance of this case precluded me/us from accepting other wage and

hour class/collective actions. Neither my firm, nor I have received compensation for the

services we have rendered in this case to date, from any source.

                             Counsel’s Background and Experience

          8.        I completed my undergraduate studies at the University of Michigan (Ann

Arbor), where I obtained a Bachelor of Arts (1997), and served as an assistant to the

Honorable Lynn Rivers, then the Congressperson from Ann Arbor in the United States

House of Representatives. After my graduation from the University of Michigan, I

attended law school at the Benjamin N. Cardozo School of Law in New York, where I

graduated in the top of my class and earned a Juris Doctor degree (2000). While in law




                                                 2
    Case 1:19-cv-02527-SDA Document 63-1 Filed 08/28/20 Page 3 of 11




school, I served as a student law clerk for the Honorable Denis R. Hurley of the Eastern

District of New York, and received numerous scholastic honors.

       9.      I was admitted to the bars of the State of New York and New Jersey in

2001, the bar of the State of Florida in 2006, and the bar of the State of Georgia in 2012.

Additionally, I am admitted to the bars of the Third, Fifth, Sixth, and Eleventh Circuit

Court of Appeals and Middle, Northern and Southern Districts of Florida, Eastern,

Northern, and Southern Districts of New York, District of New Jersey, Court of Federal

Claims, Northern and Southern Districts of Texas, District of Colorado, Eastern and

Western Districts of Tennessee, Middle and Northern Districts of Georgia, District of

North Dakota, and Eastern District of Michigan. I am a member in good standing of

each of these bars.

       10.     I have been practicing law since January 2001, have successfully handled

hundreds of FLSA collective action cases (in multiple states and venues), and prior to

coming to Morgan & Morgan, P.A., I managed the Wage and Hour Department at

Rosenthal & Levy, P.A. in West Palm Beach, Florida for over a year.

       11.     I have served or am serving as lead counsel in Wage and Hour Class/Collective

Actions in the Middle, Northern and Southern District of Florida, Southern District of Texas,

Eastern and Southern Districts of New York, District of New Jersey, Eastern District of North

Carolina, Southern and Northern Districts of Mississippi, Eastern, Middle and Western Districts

of Tennessee, Southern District of Ohio, Northern and Middle Districts of Georgia, District of

Colorado, District of Oregon, and the Court of Federal Claims. See, e.g., Bath v. Red Vision

Systems, Inc., 2014 WL 2436100 (D.N.J. May 29, 2014); Thompson v. Direct General




                                              3
    Case 1:19-cv-02527-SDA Document 63-1 Filed 08/28/20 Page 4 of 11




Consumer Products, Inc., 2014 WL 884494 (M.D. Tenn. March 5, 2014)(nationwide

class of insurance agents); Palma v. MetroPCS Wireless, Inc., 2013 WL 6597079 (M.D.

Fla. Dec. 16, 2013)(nationwide class of account service representatives); White v. NTC

Transp., Inc., 2013 WL 5874566 (N.D. Miss. Oct. 31, 2013); Cooper v. East Coast

Assemblers, Inc., 2013 WL 308880 (S.D. Fla. Jan. 25, 2013)(certifying nationwide class

of “assemblers” regarding unpaid overtime claims); Young v. Dollar Tree Stores, Inc.,

1:11-cv-01840-REB-MJW, D.E. 264 (D. Colo. Aug. 24, 2012)(conditionally certifying a

nationwide class of over 35,000 “assistant store managers” pursuing off-the-clock

claims); Hardesty v. Litton's Market and Restaurant, Inc., 2012 WL 6046743 (E.D. Tenn.

Sept. 28, 2012)(class of tipped servers alleging tip credit violations); Toure v.

Amerigroup Corp., 2012 WL 1432302, (E.D.N.Y. April 20, 2012); Elliott v. Amspec

Services, LLC, 2011 WL 6002019 (D.N.J. Nov. 29, 2011)(certifying nationwide class of

“oil, gas and chemical inspectors”); Mainor v. Lazer Spot, Inc., 2011 U.S. Dist. LEXIS

151990, at *8 (N.D. Ga. Aug. 9, 2011)(nationwide class of yard jockeys); Dacar v.

Saybolt, LP, 4:11-cv-00433, D.E. 135 (S.D. Tex. June 2, 2011); Aponte v. Comprehensive

Health Management, Inc., 2011 WL 2207586 (S.D.N.Y. June 2, 2011); Alvarez v. Gold

Belt, LLC, 2011 WL 1337457 (D.N.J. Apr. 7, 2011); Mills v. RM International, Inc.,

3:11-cv-00129, D.E. 38 (D. Or. March 31, 2011)(conditionally certifying nationwide

class of “test drivers”); Reyes v. AT & T Corp., 2011 WL 3517004 (S.D. Fla. Feb. 28,

2011)(conditionally certifying a nationwide class of “retail account executives”);

Brantley v. Inspectorate America Corp., 4:09-cv-02439, D.E. 43 (S.D. Tex. April 14,

2010); Gayle v. United States, 85 Fed. Cl. 72 (2008).




                                            4
    Case 1:19-cv-02527-SDA Document 63-1 Filed 08/28/20 Page 5 of 11




       12.     Additionally, I have repeatedly been held to be adequate class counsel in

claims arising under various state wage and hour laws and in other class actions. See, e.g.,

Gibbs v. Centerplate, Inc., 2018 WL 4760789, at *1 (M.D. Fla. July 23, 2018); Fosbrink

v. Area Wide Protective, Inc., 325 F.R.D. 474, 483 (M.D. Fla. 2018); Graham v. Pyramid

Healthcare Sols., Inc., 2017 WL 2799928, at *8 (M.D. Fla. June 28, 2017); Shaw v. Set

Enterprises, Inc., 2017 WL 2954675, at *3 (S.D. Fla. June 30, 2017) (“Frisch, M&M,

Morgan, ARL, Gallagher, and JBG, have significant experience in litigating and settling

wage and hour class and collective actions.”); Escort v. Princeton Info., 2017 U.S. Dist.

LEXIS 47853, at *6 (S.D.N.Y. March 30, 2017) (“Based upon the investigations done by

Mr. Frisch in this case, and his previous work as class counsel in similar cases, I conclude

that he meets the requirements of Rule 23(g).”); Encarnacion v. J.W. Lee, Inc., No. 14-

CIV-61927, D.E. 65 (S.D. Fla. June 30, 2015); Pierre-Val v. Buccaneers Ltd. P'ship,

2015 WL 3776918, at *4 (M.D. Fla. June 17, 2015) (appointing Frisch and Morgan &

Morgan as class counsel in Florida minimum wage class action); Seghroughni v.

Advantus Restaurant, Inc., 2015 WL 390329, at *2 (M.D. Fla. Jan. 28, 2015) (same);

Deleon v. Wells Fargo, N.A., 1:12-cv-04494-RLE, D.E. 39 (S.D.N.Y. Jan. 12, 2015)

(appointing Frisch and M&M as class counsel in NYLL class action); Reyes v. AT&T

Mobility Services, LLC, 1:10-cv-20837-MGC, D.E. 191 (S.D. Fla. Dec. 20, 2012)

(appointing Frisch as class counsel); Toure v. Amerigroup Corp., 2012 WL 3240461, at

*5 (E.D.N.Y. August 6, 2012) (“Class Counsel have substantial experience prosecuting

and settling employment class actions, including wage and hour class actions, and are

well-versed in wage and hour law and in class action law.”); Aponte v. Comprehensive




                                             5
    Case 1:19-cv-02527-SDA Document 63-1 Filed 08/28/20 Page 6 of 11




Health Management, Inc., 2011 WL 2207586, at *12 (S.D.N.Y. June 2, 2011) (finding

that Frisch and Morgan & Morgan “are qualified, experienced, and capable of acting as

lead counsel” in wage and hour class actions).

        13.      I have also tried close to two dozen jury trials in the state and federal courts of

Florida, Georgia, Kentucky, and New York, as well as over one hundred final administrative

hearings in multiple states and venues.

        14.      Additionally, I have handled numerous cases as appellate counsel in

administrative proceedings, as well as in state and federal court proceedings.

        15.      I am a member of the National Employment Lawyers Association (“NELA”),

as well as NELA’s Florida and Georgia chapters. I am also an active member of various trial

lawyer organizations, including the Florida Justice Association (“FJA”), the Palm Beach

County Justice Association (“PBCJA”), the Broward County Justice Association (“BCJA”)

and the New York State Trial Lawyers Association (“NYSTLA”).

        16.      Further, I have published multiple articles on Wage and Hour subjects in

different periodicals. I am also author/publisher of the “Overtime Law Blog” website

http://flsaovertimelaw.com, a site devoted to recent developments in FLSA and Wage and Hour

jurisprudence.

        17.      Given my expertise in wage and hour law, I am frequently asked to

present to groups of attorneys and/or paralegals at speaking engagements. See, e.g.,

Lecturer, “Overtime and Fair Labor Standards Act,” Palm Beach County Chapter of

Paralegal Association of Florida, Inc., May 9, 2007; also Lecturer, “Title VII of the Civil

Rights Act of 1964; Age Discrimination in Employment Act (ADEA); Older Workers




                                                 6
    Case 1:19-cv-02527-SDA Document 63-1 Filed 08/28/20 Page 7 of 11




Benefits Protection Act (OWBPA); Florida Whistleblowers Act,” Florida Workers’

Advocates, FWA's 17th Annual Education Conference, June 9, 2007; Lecturer, “Best

Strategies for Handling Fair Labor Standards Act (FLSA) Litigation by the Plaintiff and

Defendant,” Florida Bar Labor and Employment Section, Advanced Labor Topics 2012,

April 14, 2012; Lecturer, “Calculating Damages Under the FLSA to Maximize Your

Claims,” Practice Made Perfect’s Wage & Hour Seminar, February 7, 2013.

                              Nature of Plaintiffs’ Claims

       18.     This case was brought pursuant to the Fair Labor Standards Act (FLSA)

and New York Labor Law (NYLL), to seek unpaid overtime wages and related damages

allegedly due to the Plaintiffs, former Anti-Money Laundering Analysts (“AMLs”) who

performed work for Defendants on a project for Apple Bank.

       19.     Specifically, Plaintiffs alleged that Defendants misclassified them as

contractors, when they were actually employees and, as a result, failed to pay them

overtime premiums due to them under the FLSA and/or NYLL as a result.

       20.     Defendants denied and continue to deny Plaintiffs’ claims and contend

that Plaintiffs—many of whom were paid through their own incorporated business

entities—were properly classified as contractors.

                             Investigation and Discovery

       21.     Before filing this case, M&M conducted a thorough examination of the

underlying facts.

       22.     This included investigation and legal research on the underlying merits

of the class claims, the likelihood of obtaining liquidated damages, the likelihood of




                                            7
    Case 1:19-cv-02527-SDA Document 63-1 Filed 08/28/20 Page 8 of 11




extending the FLSA’s statute of limitations from 2 to 3 years, the proper measure of

damages, and the likelihood of certification of a collective action as well as a NYLL

state law class.

       23.     The undersigned also researched Defendants’ likely defense: that they

properly classified Plaintiffs and their other AMLs as contractors rather than

employees.

       24.     After filing, Plaintiffs’ counsel conducted in-depth interviews with

Plaintiffs, and numerous putative class members who worked in the Covered

Positions to determine their hours worked, wages paid, the nature of their duties, the

nature of their relationship with Defendants and Defendants’ client, and other

relevant information.

       25.     Plaintiffs’ counsel also obtained and reviewed documents from their

clients including but not limited to pay records.

       26.     Plaintiffs’ counsel also obtained a substantial number of documents and

data from Defendants that helped us evaluate the risks of the case and create a damages

model. To that end, Defendants produced dates of employment and weekly pay

information for all of the Plaintiffs, during the relevant periods.

                        Settlement Negotiations and Mediations

       27.     The Parties attended a full day mediation prior to resolving the case,

which ultimately did not result in a settlement.

       28.     Specifically, the Parties participated in an all-day mediation on July 19,

2019, with the assistance of Mediator Ralph Berger in New York, New York. Mr. Berger




                                             8
    Case 1:19-cv-02527-SDA Document 63-1 Filed 08/28/20 Page 9 of 11




has a well-earned reputation as a knowledgeable and skilled wage and hour class action

mediator.

          29.   In preparation for that mediation, Defendants provided undersigned

Counsel with additional information about the facts underlying the claims made in the

Litigation, as well as full time and pay data for the members of the putative collective

action.

          30.   That mediation was unsuccessful, and ultimately ended in an impasse, and

the Parties continued to pursue their various claims and defenses in the Litigation.

          31.   During that time, Defendants’ principal was sentenced to a lengthy prison

sentence which severely impacted Defendants’ ongoing business operations in many

respects.

          32.   After a hiatus from active negotiations, the parties resumed settlement

talks in the fall of 2019, which ultimately culminated in a settlement between the Parties.

                                  Risks of the Litigation

          33.   Although Plaintiffs believe their case is strong, Plaintiffs recognize that it

is subject to considerable risk.     Among other arguments, Defendants asserted that

Plaintiffs were paid in compliance with the FLSA and NYLL, because they were

contractors exempt from the coverage of both laws.

          34.   Further, there is evidence here that Defendants could not withstand a

greater judgment than provided for in the settlement agreement. Defendants’ business

operations have been hindered as described in Paragraph 31, infra. COVID-19 and the




                                              9
   Case 1:19-cv-02527-SDA Document 63-1 Filed 08/28/20 Page 10 of 11




shutdown/slowdown of business has also dampened demand for the services provided by

Defendants.

                                 The Settlement Fund

        35.     Defendants have agreed to create a common fund of $250,000.00 to

resolve all claims of the Plaintiffs (the “Fund”) in the case on an individual (i.e. non-

class basis).

        36.     The Fund is intended to cover awards to Plaintiffs, all attorneys’ fees

and costs, and Court-approved service payments to the named-Plaintiffs.

                              Attorneys’ Fees and Costs

        37.     Attorneys’ fees and costs here are based on our contingency fee

agreement with our clients. See Exhibit A. However, while our contract with our

clients provides for a contingency fee of up to 33.3%, the fees sought here equate with

approximately 27% of the common fund created by undersigned’s effort, after

accounting for litigation costs/expenses incurred.

        38.     Based on my experience and expertise in wage and hour class and

collective actions, the reasonable hourly rates for my services have been recognized to

be anywhere from $300 to $750 in recent years, depending on the relevant market.

        39.     To date, my firm and I have expended over 121.2 hours litigating this

case to its successful conclusion. See Fee Ledger, attached hereto as EXHIBIT B.

        40.     Utilizing a blended rate of $450, our lodestar is reasonably valued at

$54,540 or more. As such, the contingency fee provided represents a multiplier of

1.24 (or less) and is well within the norms of this Circuit, and in fact at the lowest end




                                            10
   Case 1:19-cv-02527-SDA Document 63-1 Filed 08/28/20 Page 11 of 11




of the spectrum. See Sewell v. Bovis Lend Lease, Inc., 2012 WL 1320124, at *13

(S.D.N.Y. Apr. 16, 2012) (“Courts commonly award lodestar multipliers between two

and six”).

       41.     Undersigned counsel has incurred costs and expenses in the amount of

$5,382.40. See Cost Ledger attached as EXHIBIT C.

       I declare under penalty of perjury, under 28 U.S.C. § 1746, that the foregoing is

true and correct.


Executed this 28th day of August, 2020
Plantation, Florida



                                           /s/ Andrew R. Frisch
                                           Andrew R. Frisch
                                           Morgan & Morgan, P.A.
                                           8151 Peters Road, Suite 4000
                                           Plantation, FL 33324
                                           Telephone:     (954) WORKERS
                                           Facsimile:     (954) 327-3013
                                           Email: afrisch@forthepeople.com

                                           Attorneys for Plaintiffs




                                          11
